204 F.2d 688
UNITED STATES of America, Respondent-Appellee,v.Julius ROSENBERG and Ethel Rosenberg, Petitioners-Appellants.
No. 290, Docket 22759.
United States Court of Appeals Second Circuit.
Argued June 5, 1953.Decided June 5, 1953.

Emanuel H. Bloch, John F. Finerty, New York City, for appellants.
J. Edward Lumbard, Jr., U. S. Atty., New York City, for appellee.
Before SWAN, Chief Judge, and AUGUSTUS N. HAND and CHASE, Circuit Judges.
PER CURIAM.


1
Order, D.C., 109 F.Supp. 108, affirmed and stay of execution denied.